Title: Notes on the Pennsylvania Road Act of 1772, [December? 1786] (Abstract)
From: Madison, James
To: 


Abstract
[December 1786?]. From JM’s letter to Jefferson of 19 June 1786 it is apparent that he was dissatisfied with the “present vicious plan of repairing” roads and was seeking a more efficacious way to keep public highways in better condition. JM’s abstract of the Pennsylvania 1772 act “for opening and keeping in repair public roads” in his hand probably was made during the October 1786 session of the General Assembly (Mitchell and Flanders, Pa. Statutes at Large, VIII, 185–94). He appears to have used the Pennsylvania statute books in preparing other legislation at this time (Bill concerning the Collection of Duties, 8 Jan. 1787). Francis Corbin, who served on several committees with JM, reported to Richard Henry Lee on 20 January 1787 that legislation on roads “has been left untouched—not owing to my inattention … but to Mr. Madison’s having undertaken to bring in a Bill upon that Subject—which however he had not time to complete” (ViU: Lee Family Papers). Hunt printed this document as a 1772 item, misinterpreting JM’s heading (Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., I, 13–15) which gave the date and title of the Pennsylvania law. Conceivably, JM might have used these notes when he started writing a Resolution for Opening Roads to Market Towns, ca. 30 December 1784, but this is only conjecture (Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (9 vols. to date; Chicago, 1962——)., VIII, 207–8).
